Citation Nr: 1341210	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran's son was properly removed, due to his receipt of Chapter 35 Dependents' Education Assistance (DEA) benefits, from the Veteran's disability compensation award. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran was provided a hearing before a Decision Review Officer (DRO) in March 2009 in regards to the Chapter 35 claim.  A transcript of the testimony offered at this hearing has been associated with the record.

The claim was previously remanded by the Board in June 2012. 

The issue of entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability benefits in the amount of $2,291.00 was part of the June 2012 remand.  The RO was requested to issue the Veteran a statement of the case (SOC) and the claim was to be returned to the Board if an appeal was filed.  In compliance with the Board's directive, an SOC was issued in May 2013.  The SOC specifically stated that a VA Form 9, Appeal to the Board of Veterans' Appeals was needed in order to appeal the issue to the Board and it directed the Veteran to look at the VA Form 9 for instructions on how to appeal the claim.  The notification letter accompanying the SOC notes that a VA Form 9 was included with the mailing.  A supplemental statement of the case (SSOC) was also issued in May 2013 addressing the issue which is the subject of this decision.  The Veteran submitted a lengthy response to the SSOC.  However, a VA Form 9 was not received as to the issue of entitlement to a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00.  Upon reviewing the statement in response to the SSOC, the Board notes that the Veteran did not express a desire to perfect his appeal as to the waiver issue and the Board does not otherwise construe the response to the SSOC as perfecting the appeal of the the waiver issue.  The Veteran was very clearly and specifically informed to submit a VA Form 9 if he wished to appeal that issue.  In the absence of a VA Form 9, and given that the Veteran does not state in his response to the SSOC that he wishes to appeal the denial of the waiver of recovery of the overpayment, the Board finds that the issue has not been formally appealed, and the Board lacks jurisdiction to review it.
The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein which have not been associated with the paper claim file. 


FINDING OF FACT

The Veteran's son, D.G., applied for Chapter 35, DEA benefits in September 2008 for college education at the Milwaukee Area Technical College which was to begin in September 2008; he elected to receive DEA benefits as of August 25, 2008.


CONCLUSION OF LAW

The Veteran's son was properly removed, due to his receipt of Chapter 35 educational assistance, from the veteran's disability compensation award.  38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.707, 21.3023 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  Because the law and not the evidence is dispositive of the issues of entitlement to accrued benefits and non-service connected death pension, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA has no effect in regards to the issues of entitlement to accrued benefits and non-service connected death pension.  See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.")

Legal Criteria and Analysis

A child who is eligible for Dependents Educational Assistance (DEA or Chapter 35) benefits and for pension, compensation, or dependency and indemnity compensation (DIC) must elect whether she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023 (2013).  An election of DEA either before or after the age of 18 years is a bar to subsequent payment, increased rates, or additional amounts of pension, compensation, or DIC based on the child's school attendance on or after the age of 18 years.  In other words, an individual cannot receive (or be capable of receiving) both benefits for the same period of time.  The effective date of the discontinuance of DIC to or for a child will be the day preceding the beginning date of the DEA allowance.  38 C.F.R. §§ 3.500 (b), 3.503(a)(8) (2013).

In March 2007, the Veteran's son, D.G., submitted a VA Form 22-5490 (Application for Survivors' and Dependents' Educational Assistance) for Chapter 35 educational benefits.  In the form it was noted that D.G. was attending high school and was expected to graduate in May 2008.  Notably, Part VIII of the form, entitled ELECTION (SON OR DAUGHTER ONLY), states the following:  "IMPORTANT: Once you start a chapter 35 program, generally, you cannot receive payments of compensation, pension, or dependency and indemnity compensation which might otherwise be payable as a result of your school attendance.  CAREFULLY READ ITEM 13 OF THE INSTRUCTIONS BEFORE COMPLETING THIS ELECTION BLOCK.  WE STRONGLY ENCOURAGE EACH PERSON TO DISCUSS THIS ELECTION WITH A VA COUNSELOR."  Box 27 of the form is a certification which reads "I CERTIFY THAT I understand the effects of an election of Chapter 35 benefits and I elect to receive such benefits from the following date:"  The date filled in was August 31, 2007.

Letters of May and July 2007 informed D.G. that his application for Chapter 35 benefits had been denied. 

In July 2008, the Veteran filed a VA Form 21-674 (Request for Approval of School Attendance).  In the application, the Veteran indicated that his son, D.G., for whom the Veteran was then in receipt of dependency benefits, would be graduating from high school on June 10, 2008, and that he would then attend Milwaukee Area Technical College (MATC), beginning September 1, 2008, with an expected date of graduation in May 2010. 

In a September 16, 2008, letter, the RO informed the Veteran that they had adjusted his award to continue D.G. as a schoolchild dependent effective July 1, 2008, the date that D.G. was removed from his award.  The letter related that additional benefits should continue on D.G.'s behalf until June 1, 2010, the first of the month following his expected graduation.  

The September 16, 2008 letter included several attachments, including VA Pamphlet 22-73-3 (DEPENDENTS' EDUCATIONAL ASSISTANCE PROGRAM (DEA)), which, on Page 11, notes that if DEA benefits were elected that any additional dependency allowance would stop.  The pamphlet also advised the Veteran that to use reasonable judgment when accepting and cashing a check and that if he were to cash a check for the wrong amount, he would be liable for the overpayment.  It also included VA Forms 21-674b (School Attendance Report) and 22-5490 (Dependents' Application for VA Benefits). 

On September 24, 2008, the Veteran's son, D.G., submitted a VA Form 22-5490 (Application for Survivors' and Dependents' Educational Assistance) requesting Chapter 35 educational assistance for a course of education at MATC which was to begin on August 25, 2008.  Notably, Part VII of the form, entitled ELECTION (CHILD ONLY) states the following:  "IMPORTANT: You may not receive payments of Dependency and Indemnity Compensation (DIC) or Pension and you may not be claimed as a dependent in a compensation claim while receiving Survivors' and Dependents' educational assistance (DEA).  CAREFULLY READ THE INSTRUCTIONS BEFORE COMPLETING THIS ELECTION BLOCK.  YOU ARE STRONGLY ENCOURAGED TO DISCUSS YOUR ELECTION WITH A VA COUNSELOR."  Box 21A of the form is a certification which reads "I CERTIFY THAT I understand the effects of an election of Chapter 35 benefits and I elect to receive such benefits from the following date:"  The date filled in was August 25, 2008.

Of record is a November 13, 2008, e-mail from the VA St. Louis Adjudication Division documenting that as of August 25, 2008, D.G. had been awarded Chapter 35 benefits at a monthly rate of $881.00.  

As noted above, a child who is eligible for DEA or Chapter 35 benefits and for DIC must elect whether he or she wishes to receive DEA or be claimed as a dependent.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023; see also VA Form 22-5490.  The regulation is clear that no child may receive DEA benefits and be claimed as a dependent concurrently.  The Veteran has argued that his son, D.G., was improperly removed as a dependent from his compensation benefits as of August 25, 2008.  The question is whether the Veteran's son, D.G. elected to receive DEA benefits over being claimed as a dependent.  

Upon review of the evidence above, it is clear and undisputable that the Veteran's son, D.G. elected to receive DEA benefits instead of being claimed as a dependent. Indeed, he made said election not once, but twice: in 2007 when it was denied, and later in September 2008 when he elected to receive DEA benefits as of August 25, 2008.  He was approved to receive DEA benefits as of the requested date of August 25, 2008 and as of that date, he could no longer be claimed as a dependent by the Veteran in his compensation disability award. 

The law is clear and dispositive of the claim.  The Veteran's son, D.G. elected to receive DEA benefits as of August 25, 2008 and the application was approved.  Consequently, D.G. was properly removed as a dependent from the Veteran's compensation disability award as of that date.  The appeal is denied 
ORDER

The Veteran's son was properly removed, due to his receipt of Chapter 35 Dependents' Educational Assistance benefits, from the Veteran's disability compensation award.  The appeal is, therefore, denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


